—Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered November 12, 1986, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the matter is remitted to the County Court, Nassau County, to hear and report on the defendant’s motion to withdraw his plea of guilty, and the appeal is held in abeyance in the interim. The County Court, Nassau County, is to file its report with all convenient speed.
It is well settled that when the defendant makes a timely application to withdraw a plea of guilty, “the court should, except under special circumstances, either grant the application or else make reasonable inquiry to determine whether the application has merit (see, People v Frederick, 45 NY2d 520)” (People v Sendel, 158 AD2d 726, 726-727). In the instant matter, defense counsel made a timely motion at sentencing to withdraw the defendant’s guilty plea. The sentencing court committed error in summarily denying the application without conducting any inquiry whatsoever into the basis of the defendant’s application and in proceeding to sentence the defendant in accordance with the plea agreement. Accordingly, we remit the matter to the County Court, Nassau County, for a reasonable inquiry into the basis of the defendant’s application. Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.